Citation Nr: 1522643	
Decision Date: 05/28/15    Archive Date: 06/11/15

DOCKET NO.  11-20 073	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for a right knee disability, to include as secondary to a service-connected disability.  

2.  Entitlement to a disability rating in excess of 60 percent for failed arthroplasty with osteoarthritis, status post left knee total knee arthroplasty.  

3.  Entitlement to a disability rating in excess of 20 percent for posttraumatic arthritis of the left shoulder, status post left shoulder dislocation, status post Bankhart procedure.  

4.  Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Marine Corps League


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Steve Ginski, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the U.S. Marine Corps from March 1959 to September 1963.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

In July 2012, the Veteran and his spouse testified at a videoconference hearing before a Veterans Law Judge (VLJ).  A transcript of the hearing is of record.  The VLJ who held the hearing is no longer employed by the Board.  However, the Veteran was offered the opportunity to testify before another VLJ.  He declined.

The Board remanded this issue for additional development in August 2012.  In July 2013, the Board denied the issue on appeal.  The Veteran then appealed the decision to the United States Court of Appeals for Veterans Claims (Court).

In February 2014, the Court granted a Joint Motion for Remand (JMR), vacating the July 2013 decision and remanding the matter to the Board for additional action.  In April 2014, the Board again remanded this claim for additional development and for an examination for the Veteran's right knee.  The above actions have been completed, and the issue has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).  

The issues of entitlement to an increased ratings for failed arthroplasty with osteoarthritis, status post left knee total knee arthroplasty, and posttraumatic arthritis of the left shoulder, status post left shoulder dislocation, status post Bankhart procedure, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran's right knee disability was caused or aggravated by his service-connected left knee disability.  


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for a right knee disability have been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.101, 3.159, 3.303, 3.310 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  In the instant decision, the Board grants the benefit sought.  Therefore, any failure to meet these duties is harmless error and need not be discussed further.  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2014).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Service connection is warranted for a disability which is aggravated by, proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  Any additional impairment of earning capacity resulting from a service-connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected condition, also warrants compensation.  Allen v. Brown, 7 Vet. App. 439 (1995). When service connection is thus established for a secondary condition, the secondary condition is considered a part of the original condition.  Id.

The record reflects a current diagnosis of a right knee disability.  The Veteran claims that his right knee disability was caused by an in-service disease or injury of the right knee, or in the alternative, that his right knee disability was proximately due to or the result of his service-connected left knee disability.  

The Board addresses the merits of the Veteran's claim of service connection for a right knee disability as secondary to a left knee disability.  Service connection has already been established for the Veteran's left knee disability.  

An October 2013 VA progress note documents the Veteran presenting with pain in his right knee.  After providing a brief history of the Veteran's bilateral knee conditions, Dr. R.A.F., Chief of the Orthopedic Service at the VA medical center, reviewed x-rays from March 2012 that showed severe osteolysis involving the proximal tibia to the point that there was little bone extending all the way down into the diaphysis with severe varus alignment of the tibial component.  The stem of the tibial component was outside the confines of the tibia.  There was a loose, stemmed femoral component with extensive osteolysis as well.  

In a May 2014 note, Dr. R.A.F. referred to his October 2013 note and indicated that the Veteran's right knee condition was secondary to his service-connected injury.  Specifically, Dr. R.A.F. opined that the Veteran's "unstable right total knee [was] aggravated by his severely failed left total knee."  He pointed to the increased weightbearing on his right leg, which aggravated the right knee even further.  

Finally, in a January 2015 letter submitted to VA in support of the Veteran's claim, Dr. R.A.F. opined that the Veteran's unstable right total knee replacement was aggravated by his severely failed left total knee replacement, which "more likely than not" caused increased weight-bearing on his right leg, further aggravating the symptoms in the Veteran's right knee.  
 
Conversely, the record also contains opinions rendered by the VA examiner who examined the Veteran in December 2014.  In that opinion, the examiner concluded that the Veteran's right knee disability was not due to an injury or other event of his service or otherwise caused or aggravated by the service-connected left knee disability.  He indicated that there was nothing located in the evidence to support these theories of entitlement.  He cited to records from April 1963, July 2001, and February 2004, all showing treatment for right knee degenerative osteoarthritis of the right knee.  In the absence of other objective evidence, the examiner opined that there was no nexus between the Veteran's right knee and either service or his left knee disability.  

Thus, the record contains medical opinions from physicians supporting and opposing the Veteran's claim.  The Board finds that the opinions given by Dr. R.A.F. in favor of the Veteran's claim are at least as plausible as those given by the VA examiner.  No one opinion is anymore probative than the other.

Given the above, the Board finds that the weight of the probative evidence is at least in relative equipoise.  Resolving reasonable doubt in the Veteran's favor, the Board finds that the Veteran's right knee disability was caused or aggravated by his service-connected left knee disability.  Accordingly, service connection must be granted.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Since the Board is granting the benefit sought on a secondary theory of entitlement, there is no need to address the Veteran's claim on a direct theory.  


ORDER

Service connection for a right knee disability is granted.  


REMAND

In a July 2014 notice of disagreement (NOD), the Veteran disagreed with the June 2014 rating decision that increased a disability rating for the Veteran's left knee disability and continued the disability rating for his left shoulder disability, as well as denied entitlement to a TDIU.  The Board notes that the NOD only contained arguments pertaining to the issue of TDIU.  However, the NOD also states that it "covers all the determinations made by the VA Regional Office unless specifically excluded."  The Board construes this as a NOD for all issues decided in the June 2014 rating decision.  The NOD was timely.   No Statement of the Case has been issued addressing these claims. 

The Board is required to remand these issues for issuance of a statement of the case that addresses each issue.  See Manlincon v. West, 12 Vet.App. 238, 240-41 (1999) (vacating a Board decision and remanding a matter where VA failed to issue a Statement of the Case after the appellant filed a timely Notice of Disagreement).

Accordingly, the case is REMANDED for the following action:

Furnish the Veteran and his representative with a Statement of the Case that pertains to the issues of entitlement to increased disability ratings for failed arthroplasty with osteoarthritis, status post left knee total knee arthroplasty, and posttraumatic arthritis of the left shoulder, status post left shoulder dislocation, status post Bankhart procedure, and entitlement to a TDIU.  Veteran should be appropriately notified of the time limits to perfect his appeal of these issues.  These issues should not be returned to the Board unless the Veteran perfects the appeal by filing a timely substantive appeal following issuance to him of a Statement of the Case.   

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


